DETAILED ACTION

Allowable Subject Matter
Claim(s) 1-3, 5-12, and 14-16 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1 or 10, including:

(claim 1)
forming a multi-layer isolation structure on an underlying layer, in the trench, the multi-layer isolation structure including a first isolation layer around a second isolation layer and having sloped sidewalls; 
forming conductive material around the multi-layer isolation structure after forming the multi-layer isolation structure; 
forming a conductive via to contact a top surface and the exposed portion of the sidewall of the conductive material.  

(claim 10)
forming a plurality of multi-layer isolation structures on an underlying layer, in the trenches, each including a first isolation layer around a second isolation layer and having sloped sidewalls; 
forming conductive material around and between the multi-layer isolation structures, after forming the multi-layer isolation structure, with conductive material between the multi-layer isolation structures having a cross-section with non-parallel sidewalls and conductive material in other regions having a parallelogram cross-section; 
forming a conductive via to contact a top surface and the exposed portion of the sidewall of the conductive material.  

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/           Primary Examiner, Art Unit 2819